The Honorable Allen Gordon State Senator P.O. Box 558 Morrilton, AR 72110
Dear Senator Gordon:
This is in response to your request for an opinion regarding the offering of optional noncredit courses outside the regular school term by public schools. You have asked the following questions in light of Act 475 of 1989:
  1. Given [Act 475 of 1989], can school districts offer an optional noncredit course (such as Driver's Education) outside the regular school term (as in Summer School) to students who desire to enroll in such a course for a fee even if the course is not required and is not offered during the regular school term due to constraints such as staffing problems and a lack of room in the school's curriculum?
  2. Furthermore, and in continuance with the above, if such a `noncredit' optional course can be offered outside the regular school term, must the instructor of the course meet certification requirements established by the Arkansas Department of Education, or can a noncertified instructor teach the `noncredit' course in order to help meet staffing deficiencies in the school system and to encourage additional offerings outside the regular school term (and in this case to provide ever important formal driver training, and the resultant reduction of insurance premiums)?
It is my opinion that the answer to your first question is "yes," with regard to a driver education course. Act 475 of 1989, which is codified at A.C.A. §§ 6-16-701 and 6-16-702 (Supp. 1989), addresses a public school district's authority to offer courses outside the regular school term and charge a fee, regardless of whether or not credit is given for the course. A fee can be charged, even if credit is given, so long as the course is offered during the regular term.1 Students are given the option of taking these courses, for a fee, during the summer, as a means of providing a convenience to those who ". . . need to make up work or want to earn extra credits." A.C.A. § 6-16-701
(Supp. 1989).
The act should not, in my opinion, be construed as a general prohibition against offering optional noncredit courses for a fee outside the regular school term in all instances in which the courses are not offered during the regular term. A decision with regard to any particular course would require consideration of the course(s) in question. With regard, specifically, to a driver education course, the Arkansas Department of Education ("Department") has approved optional summer school driver education courses that are offered for a fee, and that are not offered during the regular term, where no credit is given for the course. This would appear to fall within the Department's authority to approve courses formulated for a school district that are outside those regularly designated or required by law.See A.C.A. § 6-16-103.
A conclusive response to your second question would, again, require consideration of the course in question and any requirements promulgated by the Department in that regard. With respect to a driver education course, approval for such a course cannot be obtained from the Department if the course is not taught by certified instructors. See A.C.A. § 6-16-502
(authority of the Department to establish teacher qualifications in connection with approved driver education and training courses.) This is significant in light of your reference to the goal of resultant reduction of insurance premiums. It is my understanding that insurance carriers will be unwilling to provide discounts if the course has not been approved by the state. Thus, the answer to your second question, as a practical matter, is "yes." It is clear that the Department will not approve the course unless the instructor meets certification requirements established by the Department.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb
1 We construe this to mean that the course is offered free of charge during the regular term and credit is given for the course.